In re Johnson, Harold; — Plaintiff(s); applying for supervisory and/or remedial writ; to the Court of Appeal, Fourth Circuit, No. 92KW-2743; Parish of Orleans, Criminal District Court, Div. “D”, No. 256-382.
The relator represents that the district court has failed to act timely on a motion to correct an illegal sentence. Relator also represents that the district court has failed to act timely on a motion for production for the transcript of a hearing conducted on July 17, 1992, which he filed on or about November 22, 1992. If relator’s representation is correct, the district court is ordered to consider and act on the motions. If relator’s representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.
ORTIQUE, J., not on panel.